



flagstara13a01.jpg [flagstara13a01.jpg]


Grantee Name:        ###PARTICIPANT_NAME### (“Grantee”)
Grant Name:         ###GRANT_NAME###
Grant Date:         ###GRANT_DATE### (“Grant Date”)
Grant Price:         ###GRANT_PRICE###
Total ###DICTIONARY_AWARD_NAME###:         ###TOTAL_AWARDS### (subject to
adjustment)




FLAGSTAR BANCORP, INC.
2016 STOCK AWARD AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AND PERFORMANCE SHARE UNIT
SENIOR EXECUTIVE OFFICER AWARD AGREEMENT
This Award Agreement (this “Agreement”) is made effective at the Grant Date set
forth above by and between Flagstar Bancorp, Inc., a Michigan corporation (the
“Company”), and the Grantee named above.
WHEREAS, the Company sponsors and maintains the Flagstar Bancorp, Inc. 2016
Stock Award and Incentive Plan (the “Plan”); and
WHEREAS, the Grantee has been selected by the Board to receive a grant of
Restricted Stock Units and Performance Share Units (collectively, the “Units”)
under the Plan.
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
Section 1.Grant of Restricted Stock Units. The Company hereby grants to the
Grantee, as of the Grant Date, an award of Restricted Stock Units (the
“Restricted Stock Units”) on the terms and conditions set forth in this
Agreement and the Plan. Each Restricted Stock Unit is granted under Section 6(e)
of the Plan and represents the right to receive one share of Common Stock at the
times and subject to the conditions set forth herein. Capitalized terms that are
used but not defined herein have the meaning given to them in the Plan.


(a)Vesting. The Restricted Stock Units granted by the Company hereunder shall
vest in three (3) installments in accordance with the following schedule: (a)
twenty-five percent (25%) shall vest on the first anniversary of the Grant Date,
(b) twenty-five percent (25%) shall vest on the second anniversary of the Grant
Date, and (c) the remaining fifty percent (50%) shall vest on the third
anniversary of the Grant Date (each such date, an “RSU Vesting Date”), in each
case, subject to the Grantee’s continued employment through the applicable RSU
Vesting Date. Vesting of the Restricted Stock Units is additionally subject to
the requirement that, at each RSU Vesting Date, the Company has a Tier 1
Leverage Ratio that is at least five percent (5%), consistent with the
definition of a “well-capitalized” institution. The Tier 1 Leverage Ratio will
be calculated in accordance with the requirements of the Federal Reserve, as
described in FR Y-9C on Schedule HC-R, line 44 (or the replacement thereof). If
the Company is not “well-capitalized” at an RSU Vesting Date, all RSUs that are
then scheduled to vest are forfeited.


(b)Change in Control. In the event of a Change in Control, any unforfeited
Restricted Stock Units will be governed by the provisions of Section 9 of the
Plan, which describes the conditions for accelerated vesting of the Restricted
Stock Units. Vesting of the Restricted Stock Units in these circumstances will
occur only





--------------------------------------------------------------------------------





if the Company had remained well-capitalized (as defined above) at the close of
the last full quarter preceding the Change in Control.


(a)    Termination due to Retirement. If Grantee’s employment with the Company
is terminated due to Retirement prior to an applicable RSU Vesting Date, then
the Restricted Stock Units shall vest on a pro-rata basis on the Grantee’s
termination of employment. The pro rata calculation will be determined by
multiplying (x) the number of unvested Restricted Stock Units, by (y) a
fraction, with the numerator equal to the number of full months from the Grant
Date through the date of the Grantee’s termination of employment, and
denominator equal to 36 months. Such vested Restricted Stock Units to be settled
in accordance with Section 4. For purposes of this Agreement, Retirement shall
mean the Grantee’s separation from service at or after attainment of both age 60
and 10 years of completed service with the Company or its affiliates.


(b)    Termination for Death or Disability. Any unforfeited Restricted Stock
Units shall vest immediately and fully upon the Grantee’s termination of
employment due to death or Disability and be settled in accordance with Section
4. Vesting of the Restricted Stock Units in these circumstances will occur only
if the Company had remained well-capitalized (as defined above) at the close of
the last full quarter preceding the event of death or Disability.


(c)Termination for other reason than for Retirement, Death or Disability. If the
Grantee’s employment is voluntarily or involuntarily terminated (other than due
to Retirement, death or Disability) prior to the vesting of any Restricted Stock
Units, any such unvested Restricted Stock Unit shall be forfeited.


(d)Account. The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company. All amounts
credited to this account shall continue for all purposes to be part of the
general assets of the Company.


Section 2.Grant of Performance Share Units. The Company hereby grants to the
Grantee, as of the Grant Date, an award of ###TOTAL_AWARDS### Performance Share
Units (the “Performance Share Units”) on the terms and conditions set forth in
this Agreement and the Plan. Each Performance Share Unit is granted under
Sections 6(e), 6(i) and 7 of the Plan and represents the right to receive one
share of Common Stock upon the attainment of performance goals established by
the Committee and described in Exhibit A, and subject to the conditions set
forth herein.


(a)Vesting. The Performance Share Units granted by the Company hereunder shall
vest one year following the end of the full Performance Period (as defined in
Exhibit A) (the “PSU Vesting Date”), subject to and contingent upon (i) the
Grantee’s continued employment through the PSU Vesting Date, and (ii) the
Committee’s certification of the performance level attained for the Performance
Period.


(b)Change in Control. In the event of a Change in Control, the provisions of
Section 9 of the Plan will apply to the Performance Share Units regarding
acceleration of vesting, except that, if a Change in Control occurs prior to the
end of the Performance Period any PSUs awarded will fully vest and be paid out
at target performance levels. If such event occurs between the end of the
Performance Period and the Vesting Date, any PSU awards will be paid at the
actual performance levels certified by the Committee. Payment will be made as
soon as practicable following each such event. Awards may not fully vest in the
event of a Change in Control if, in connection with the transactions resulting
in the Change in Control, the Company agrees to the assumption of the PSUs or
the substitution for the PSUs (or as otherwise described in the Plan).


(c)Termination due to Retirement. If Grantee’s employment with the Company is
terminated due to Retirement prior to the applicable PSU Vesting Date, the
Grantee’s Performance Share Units shall vest on a





--------------------------------------------------------------------------------





pro-rata basis subject to the actual performance levels certified by the
Committee for the Performance Period and shall be settled at the same time as
Performance Share Units are settled for grantees generally. The pro rata
calculation will be determined by multiplying (x) the number of unvested
Performance Share Units, by (y) a fraction, with the numerator equal to the
number of full months from the Grant Date through the date of the Grantee’s
termination of employment, and denominator equal to 33 months. For purposes of
this Agreement, Retirement shall mean the Grantee’s separation from service at
or after attainment of both age 60 and 10 years of completed service with the
Company or its affiliates.


(d)Termination for Death or Disability. In the event of Grantee’s termination of
employment due to death or Disability:


i.
if such event occurs before the end of the applicable Performance Period the
Grantee’s Performance Share Units will fully vest and be paid out at the target
performance level; or



ii.
if such event occurs at or after the end of the applicable Performance Period,
the Performance Share Units will be deemed to be earned at the actual
performance levels certified by the Committee and such earned Units will be
fully vested immediately upon termination (or, if later, upon the certification
by the Committee which must occur within the applicable short-term deferral
period under Section 409A of the Internal Revenue Code) and will be settled in
accordance with Section 4 below.



(e)Termination other than for Retirement, Death and Disability. If the Grantee’s
employment is voluntarily or involuntarily terminated (other than due to
Retirement, death or Disability) prior to the vesting of a Performance Share
Unit, any such unvested Performance Share Unit shall be forfeited.


(f)Account. The Performance Share Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company. All amounts
credited to this account shall continue for all purposes to be part of the
general assets of the Company.


Section 3.Transfer Restrictions. Until such time as the Units vest and the
shares of Common Stock underlying the vested Units have been issued, the Grantee
may not assign or otherwise transfer the Units or the rights relating thereto
except as provided in the Plan. Any attempt to sell, pledge, assign or otherwise
transfer the Units or the rights relating thereto shall be wholly ineffective
and, if any such attempt is made, the Units or the rights relating thereto will
be forfeited by the Grantee and all of the Grantee's rights to such units or
related shares of Common Stock shall immediately terminate without any payment
or consideration by the Company. Once the Units vest and the shares of Common
Stock underlying the Units have been issued, the Grantee may not be able to sell
immediately the shares of Common Stock depending on securities laws and under
applicable insider trading policies of the Company.  Any inability to sell or
transfer the shares of Common Stock underlying the Units will not relieve the
Grantee of the obligation to pay any required withholding taxes at the time of
vesting (see discussion below under “Tax Withholding”).


Section 4.Settlement of Vested Units.


(a)Within thirty (30) calendar days following the vesting of any Unit, the
Company shall distribute to the Grantee the number of shares of Common Stock
(either in book-entry form or in any other commercially reasonable manner
implemented by the Company) equal to the number of vested Units.







--------------------------------------------------------------------------------





(b)All distributions in shares of Common Stock shall be in the form of whole
shares of Common Stock, and any fractional share shall be distributed in cash in
an amount equal to the value of such fractional share determined based on the
Fair Market Value of a share of Common Stock on the applicable vesting date.


(c)This Agreement is subject to compliance with applicable laws, statutes,
rules, regulations and policies of, and any agreements with, any regulatory
authority, body or agency having jurisdiction over the Company or any of its
subsidiaries, including, but not limited to, compliance with any notice,
non-objection or approvals requirements set forth in any of the foregoing.


Section 5.Tax Withholding. The Grantee shall be required to pay to the Company,
and the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the minimum amount required to be withheld for
federal, state and local taxes, domestic or foreign, including payroll taxes, in
respect of the Units and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Company shall determine the amount of such withholding. The Committee, in
its sole discretion, may require or permit the Grantee to satisfy any such tax
withholding obligation by any one or a combination of the following means:


(a)the Grantee tendering a cash payment or check payable to the Company; and/or


(b)the Company withholding shares of Common Stock from the shares of Common
Stock otherwise issuable to the Grantee as a result of the vesting of the
Restricted Stock Units; provided, however, that shares of Common Stock may be
withheld with a value exceeding the minimum statutory amount of tax required to
be withheld by law only in accordance with a procedure or policy adopted by the
Committee and in effect at the time of vesting.


Section 6.Rights as Stockholder. Except as otherwise provided in the Agreement,
the Grantee shall not have any of the rights or privileges of a stockholder with
respect to the shares of Common Stock underlying the Units, including but not
limited to rights to vote the shares of Common Stock or to receive dividends on
the shares of Common Stock, unless and until the Units vest and certificates or
other evidence of ownership representing such shares of Common Stock (which may
be in book-entry form) have been issued and recorded on the records of the
Company, and delivered to the Grantee. After such issuance, recordation and
delivery, Grantee will have the rights of a stockholder of the Company with
respect to such shares of Common Stock, subject to any restrictions on the
shares of Common Stock and the terms and conditions of the Stockholder’s
Agreement.


Section 7.No Right to Continued Service. Neither the Plan nor this Agreement
shall confer upon the Grantee any right to continue as an employee of the
Company. Further, nothing in the Plan or this Agreement shall be construed to
limit the right of the Company to terminate Grantee’s employment at any time,
with or without cause.


Section 8.Adjustments. The number of Units subject to this Award and related
terms will be subject to adjustment in accordance with Section 11(c) of the Plan
under a variety of circumstances, including but not limited to splits or other
corporate events. Any adjustment made by the Committee shall be conclusive,
final and binding. For clarity, no dividend equivalents will be paid or credited
on the Units relating to ordinary dividends paid by the Company.


Section 9.Restrictive Covenants. The Grantee acknowledges and agrees that the
services provided by the Grantee to the Company and its Affiliates including,
but not limited to, Flagstar Bank, FSB (the “Bank”), are of a special, unique
and extraordinary nature, and that the restrictions contained in this Section
are





--------------------------------------------------------------------------------





necessary to prevent the use and disclosure of Confidential Information and to
protect other legitimate business interests of the Company and its Affiliates.
The Grantee acknowledges that all of the restrictions in this Section are
reasonable in all respects, including duration, territory and scope of activity.
In the event a court of competent jurisdiction determines as a matter of law
that any of the terms of this Section are unreasonable or overbroad, the Company
and the Grantee expressly allow such court to reform this Agreement to the
extent necessary to make it reasonable as a matter of law and to enforce it as
so reformed. The Grantee agrees that the restrictions contained in this Section
shall be construed as separate agreements independent of any other provision of
this Agreement or any other agreement between the Grantee and the Company or its
Affiliates.


(a)Confidentiality. In the course of the Grantee’s performing Grantee’s duties
for the Company and its Affiliates, the Company expects to provide Grantee with
various proprietary, confidential and trade secret information of the Company
and its Affiliates. Such proprietary, confidential and trade secret information
may include, but not be limited to, any database of customer accounts; any
customer, supplier and distributor list; customer profiles; information
regarding sales and marketing activities and strategies; trade secrets; data
regarding technology, products and services; information regarding pricing,
pricing techniques and procurement; financial data and forecasts regarding the
Company and customers, suppliers and distributors of the Company; software
programs and intellectual property (collectively, “Confidential Information”).
All Confidential Information shall be and remain the sole property of the
Company and its assigns, and the Company shall be and remain the sole owner of
all patents, copyrights, trademarks, names and other rights in connection
therewith and without regard to whether the Company is at any particular time
developing or marketing the same. The Grantee acknowledges that the Confidential
Information is a valuable, special and unique asset of the Company and its
Affiliates and that Grantee’s access to and knowledge of the Confidential
Information is essential to the performance of Grantee’s duties as an employee
of the Company and its Affiliates. In light of the competitive nature of the
business in which the Company and its Affiliates are engaged, the Grantee agrees
that Grantee will, both during Grantee’s employment or service with the Company
and its Affiliates and thereafter, maintain the strict confidentiality of all
Confidential Information known or obtained by him or to which Grantee has access
in connection with Grantee’s employment by or service with the Company and that
Grantee will not, without prior written consent of the Board, for and on behalf
of the Company, (i) disclose any Confidential Information to any person or
entity (other than in proper performance of Grantee’s duties hereunder) or (ii)
make any use of any Confidential Information for Grantee’s own purposes or for
the direct or indirect benefit of any person or entity other than the Company or
its Affiliates. Confidential Information shall not be deemed to include
information that (w) becomes generally available to the public through no fault
of Grantee, (x) is previously known by the Grantee prior to Grantee’s receipt of
such information from the Company, (y) becomes available to Grantee on a
non-confidential basis from a source which, to Grantee’s knowledge, is not
prohibited from disclosing such information by legal, contractual or fiduciary
obligation to the Company or (z) is required to be disclosed in order to comply
with any applicable law or court order. Immediately upon termination of the
Grantee’s employment or at any other time upon the Company’s request, the
Grantee will return to the Company all memoranda, notes and data, computer
software and hardware, records or other documents compiled by Grantee or made
available to the Grantee during the Grantee’s employment with the Company
concerning the Business of the Company, including without limitation, all files,
records, documents, lists, equipment, supplies, promotional materials, keys,
phone or credit cards and similar items and all copies thereof or extracts
therefrom. Notwithstanding the foregoing, in certain limited circumstances
described in the Company’s Confidentiality Guidelines, Grantee may disclose
Confidential Information that consists of materials that would otherwise be
subject to trade secret protection.


(b)No Competition. For a period of one (1) year following the Grantee’s
voluntary termination of employment with the Company or its Affiliates, but only
if the Grantee has vested in some portion of the Units, the Grantee agrees that
the Grantee shall not, on behalf of the Grantee or for others, directly or
indirectly (whether as employee, consultant, investor, partner, sole proprietor
or otherwise), be employed by, have an





--------------------------------------------------------------------------------





ownership interest in, or perform any services for a financial institution
engaged in the same lines of business as the Company or its Affiliates
(“Business of the Company”) in any state of the United States where the Company
is doing business. The parties agree that this provision shall not prohibit the
ownership by the Grantee, solely as an investment, of securities of a person
engaged in the Business of the Company if (i) the Grantee is not an “affiliate”
(as such term is defined in Rule 12b-2 of the regulations promulgated under the
Exchange Act) of the issuer of such securities, (ii) such securities are
publicly traded on a national securities exchange and (iii) the Grantee does
not, directly or indirectly, beneficially own more than two percent (2%) of the
class of which such securities are a part.


(c)No Solicitation of Employees. The Grantee agrees that, both during the
Grantee’s employment with the Company and for a period of one (1) year following
termination of the Grantee’s employment with the Company or its Affiliates for
any reason, the Grantee will not, directly or indirectly, on behalf of the
Grantee or any other person or entity, hire, engage or solicit to hire for
employment or consulting or other provision of services, any person who is
actively employed (or in the six (6) months preceding the Grantee’s termination
of employment with the Company was actively employed) by the Company or its
Affiliates, except for rehire by the Company or its Affiliates. This includes,
but is not limited to, inducing or attempting to induce, or influence or
attempting to influence, any person employed by the Company to terminate his or
her employment with the Company.


(d)No Solicitation of Customers. The Grantee agrees that, both during the
Grantee’s employment with the Company and for a period of one (1) year following
termination of the Grantee’s employment with the Company and its Affiliates for
any reason, the Grantee will not directly, on behalf of any competitor of the
Company or its Affiliates in the Business of the Company, solicit the business
of any entity within the United States who is known by the Grantee to be a
customer of the Company or its Affiliates.


(e)Survival. The obligations and provisions contained in this Section shall
survive the Grantee’s separation from service and this Agreement and shall be
fully enforceable thereafter.


Section 10.Company Policies; Forfeiture.


(a)The Grantee agrees that the grant of Restricted Stock Units and Performance
Share Units and the shares of Common Stock issued upon vesting of the Units will
be subject to any applicable clawback or recoupment policies, insider trading
policies, policies related to confidential information and assignment of
intellectual property, stock ownership guidelines and other policies that may be
implemented or updated by the Company, from time to time.


(b)Notwithstanding anything to the contrary in this Agreement or the Plan, the
Grantee agrees that if either (i) Grantee is terminated by the Company with
Cause or (ii), during the Grantee’s employment or other service with the Company
or an Affiliate and thereafter, Grantee violates any of the restrictive
covenants under Section 9 above, irrespective of whether the restrictive
covenant is enforceable under applicable law, then immediately upon demand by
the Company made within 90 days of the Company’s receipt of actual notice of the
violation, any unvested Units shall be cancelled and the Grantee shall return to
the Company all shares of Common Stock delivered in settlement of the Units, or
the cash value received by the Grantee upon the sale of such shares, to the
extent the foregoing were realized or received in the twenty-four months prior
to Grantee’s termination.


Section 11.Notices. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier.





--------------------------------------------------------------------------------





Notice shall be addressed to the Company at its principal executive office and
to the Grantee at the address most recently provided by the Grantee to the
Company.


Section 12.Incorporation of Plan Terms. The provisions of the Plan are
incorporated by reference into these terms and conditions. To the extent any
provision of this Agreement conflicts with the Plan, the terms of the Plan shall
govern. The Grantee acknowledges receipt of a copy of the Plan and represents
that the Grantee has reviewed the Plan and is familiar with the terms and
provisions thereof. The Grantee hereby accepts this Agreement and the terms of
the Plan.


Section 13.Successors and Assigns. This Agreement is personal to the Grantee and
shall not be assignable by the Grantee other than by will or the laws of descent
and distribution, without the written consent of the Company. This Agreement
shall inure to the benefit of and be enforceable by the Grantee’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors. It shall not be assignable by the Company
except in connection with the sale or other disposition of all or substantially
all the assets or business of the Company.


Section 14.No Impact on Other Benefits. The value of the Grantee's Units is not
part of the Grantee’s compensation for purposes of calculating any severance,
retirement, welfare, insurance or similar employee benefit.


Section 15.Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Units in this Agreement does not create any contractual right
or other right to receive any Units or other awards or grants in the future.
Future awards, if any, will be at the sole discretion of the Committee. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee's employment
with the Company or its Affiliates.


Section 16.Amendment. The Committee shall have authority, subject to the express
provisions of the Plan, to interpret this Agreement and the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, to modify the
terms and provisions of this Agreement, and to make all other determinations in
the judgment of the Committee necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in this Agreement in the manner and
to the extent it shall deem necessary or desirable to carry it into effect. All
action by the Committee under the provisions of this Section shall be final,
conclusive and binding for all purposes. Any amendment to this Agreement shall
be in writing signed by the Company and, if the amendment materially impairs the
rights of the Grantee, by the Grantee.


Section 17.Code Section 409A. This Agreement and the award of Units hereunder
are intended to comply with the requirements of Code Section 409A, and shall at
all times be interpreted, operated and administered in accordance with such
intent. If payment of any amount subject to Code Section 409A is triggered by a
separation from service that occurs while the Grantee is a “specified employee”
(as defined by Code Section 409A) with, and if such amount is scheduled to be
paid within six (6) months after such separation from service, the amount shall
accrue without interest and shall be paid the first business day after the end
of such six-month period, or, if earlier, within 15 days after the appointment
of the personal representative or executor of the Grantee’s estate following the
Grantee’s death.  “Termination of employment,” “resignation,” “retirement” or
words of similar import, as used in this Agreement shall mean, with respect to
any payments subject to Code Section 409A, the Grantee’s “separation from
service” as defined by Code Section 409A.  Notwithstanding anything in the Plan
or this Agreement to the contrary, the Grantee shall be solely responsible for
the tax consequences of the Units, and in no event shall the Company





--------------------------------------------------------------------------------





have any responsibility or liability if an award under the Plan is subject to
and/or fails to comply with the requirements of Code Section 409A.


Section 18.Code Section 280G. If a Change in Control occurs and payments are
made under this Agreement, and the aggregate of the RSUs and PSUs awarded to
Grantee that vest under this Agreement, and all payments under any other
agreement, plan, program or policy of the Company in connection with such Change
in Control (“Total Payments”) will be subject to an excise tax under the
provisions of Code Section 4999 (“Excise Tax”), the Total Payments shall be
reduced so that the maximum amount of the Total Payments (after reduction) will
be one dollar ($1.00) less than the amount that would cause the Total Payments
to be subject to the Excise Tax; provided, however, that the Total Payments
shall only be reduced to the extent the after-tax value of amounts received by
Grantee after application of the above reduction would exceed the after-tax
value of the Total Payments received by Grantee without application of such
reduction. In making any determination as to whether the Total Payments would be
subject to an Excise Tax, consideration shall be given to whether any portion of
the Total Payments could reasonably be considered, based on the relevant facts
and circumstances, to be reasonable compensation for services rendered (whether
before or after the consummation of the applicable Change in Control).


Section 19.Entire Agreement. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement supersedes any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.


Section 20.Severability. If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.


Section 21.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof. The jurisdiction and venue for any disputes
arising under, or any action brought to enforce the terms of, this Agreement
shall be resolved exclusively in the courts of the State of Michigan, including
the Federal Courts located therein (should Federal jurisdiction exist).


Section 22.Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.


Section 23.Acceptance. As a condition of receiving this Award, the Grantee
agrees that the Committee, and to the extent that authority is afforded to the
Board, the Board, shall have full and final authority to construe and interpret
the Plan and this Agreement, and to make all other decisions and determinations
as may be required under the Plan or this Agreement as they may deem necessary
or advisable for administration of the Plan or this Agreement, and that all such
interpretations, decisions and determinations shall be final and binding on the
Grantee, the Company and all other interested persons. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Grantee or the
Company to the Committee for review. The resolution of such dispute by the
Committee shall be final and binding on the Grantee and the Company.







--------------------------------------------------------------------------------





This Agreement is executed by the Company and the Grantee as of the date and
year first written above.
GRANTEE
FLAGSTAR BANCORP, INC.
______________________________________
By:
Christine M. Reid
 
Its:
Corporate Secretary
 
 
 







ACKNOWLEDGEMENT OF INSIDER TRADING LAWS AND POLICY
NOTE: OUR INSIDER TRADING POLICY ADDRESSES VERY SERIOUS MATTERS. IF YOU HAVE ANY
QUESTION OR DOUBT ABOUT THE APPLICABILITY OR INTERPRETATION OF THIS POLICY,
PLEASE SEEK CLARIFICATION FROM OUR GENERAL COUNSEL.


The undersigned acknowledges that he/she has reviewed the Company’s Insider
Trading Policy (the “Policy”), and will review any amendments to the Policy. The
current Policy and any amendments will be maintained and available on the My
Flagstar intranet. The undersigned agrees to comply with the restrictions and
procedures contained in the Policy, as it may be amended from time to time.




_________________________________________
 
Signature
 
_________________________________________
 
Name
 
_________________________________________
 
Date
 












--------------------------------------------------------------------------------









EXHIBIT A
Vesting of the Performance Share Units (“PSUs”) on the Vesting Date is
contingent upon the Board’s certification of achievement of the Performance Goal
described below:
PSU Performance Goals and Award Opportunity. The initial number of PSUs that a
Participant may earn will be determined based upon the level of attainment of
the performance goal, which is the amount of the Company’s earnings per share of
Common Stock (“EPS”) for the performance period beginning on April 1, 2017 and
ending on December 31, 2018 (“Performance Period”). The Committee will establish
and approve levels of performance for EPS indicating threshold performance,
target performance and maximum performance and the percentage of a Participant’s
target award that will be earned at each level. EPS performance will be
calculated for each quarter utilizing “Adjusted Net Income” divided by “number
of weighted-average diluted shares,” and each quarter’s result will be
independently measured and then aggregated at the end of the Performance Period
for a total EPS result for the Performance Period. Adjusted Net Income is
defined as the U.S. GAAP net income for the quarter then ended, excluding any
liability recorded in that quarter (other than any adjustments made to ALLL and
R&W reserves) in excess of $2 million, which liability arises from events and
activities in periods prior to January 1, 2013, and any impact on the deferred
tax assets caused by the enactment of federal or state statutory tax changes.
The Board will certify the achievement of the performance goals and the number
of PSUs earned following the end of the Performance Period. If the Company
attains its target goal for EPS performance, a Participant will earn one hundred
percent (100%) of his or her target PSU opportunity. The maximum amount of PSUs
that may be earned based upon the attainment of threshold EPS performance is
fifty percent (50%) of a Participant’s target PSU award. The maximum amount of
PSUs that may be earned based upon the attainment of maximum EPS performance is
one hundred fifty percent (150%) of a Participant’s target award. If threshold
EPS performance of eighty percent (80%) is not achieved, no PSUs will be earned.
Levels of performance between threshold, target and maximum performance will be
paid using the scale shown below for purposes of determining the number of PSUs
that a Participant may earn for the Performance Period. PSUs earned will be
calculated in steps, in that EPS performance must achieve the next level
performance goal for the number of PSUs to increase, and such awards will be
made at the numbers stated in the scale.
PERFORMANCE - Vesting Determination of PSUs (55% of overall LTIP award)
Earnings per Share
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Goal
 
 
 
 
 
7-Quarter Aggregated
Actual Aggregated EPS
 
$3.86
$4.35
$4.83
$5.31
$5.80
$6.28
$6.76
 
Earnings per Share
% of EPS Goal Achieved *
< 80%
80%
90%
100%
110%
120%
130%
140%
CAP
(Q2 2017 - Q4 2018)
Portion of Award to Vest
  0%
50% of Award Vests
Additional 25% Vests
Additional 25% Vests
Additional 12.5% Vests
Additional 12.5% Vests
Additional 12.5% Vests
Additional 12.5% Vests
 
 
 
 
 
 
 
 
 
 
 
 
 
Aggregate Vesting
 
50%
75%
100%
112.5%
125%
137.5%
150%
 



*Each % of EPS Goal Achieved as shown serves as a threshold, with no
interpolation of awards between points. Each threshold must achieved in order to
vest the additional portion of the award. Each indicated Aggregated EPS Award
target is considered a separate award. The percentage of each award is based
upon the single number (in dollars) communicated to the individual employee.
    









--------------------------------------------------------------------------------






flagstara13a01.jpg [flagstara13a01.jpg]


Grantee Name:        ###PARTICIPANT_NAME### (“Grantee”)
Grant Name:         ###GRANT_NAME###
Grant Date:         ###GRANT_DATE### (“Grant Date”)
Grant Price:         ###GRANT_PRICE###
Total ###DICTIONARY_AWARD_NAME###:         ###TOTAL_AWARDS### (subject to
adjustment)




FLAGSTAR BANCORP, INC.
2016 STOCK AWARD AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AND PERFORMANCE SHARE UNIT
SENIOR EXECUTIVE OFFICER AWARD AGREEMENT
This Award Agreement (this “Agreement”) is made effective at the Grant Date set
forth above by and between Flagstar Bancorp, Inc., a Michigan corporation (the
“Company”), and the Grantee named above.
WHEREAS, the Company sponsors and maintains the Flagstar Bancorp, Inc. 2016
Stock Award and Incentive Plan (the “Plan”); and
WHEREAS, the Grantee has been selected by the Board to receive a grant of
Restricted Stock Units and Performance Share Units (collectively, the “Units”)
under the Plan.
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
Section 1.Grant of Restricted Stock Units. The Company hereby grants to the
Grantee, as of the Grant Date, an award of ###TOTAL_AWARDS### Restricted Stock
Units (the “Restricted Stock Units”) on the terms and conditions set forth in
this Agreement and the Plan. Each Restricted Stock Unit is granted under Section
6(e) of the Plan and represents the right to receive one share of Common Stock
at the times and subject to the conditions set forth herein. Capitalized terms
that are used but not defined herein have the meaning given to them in the Plan.


(a)Vesting. The Restricted Stock Units granted by the Company hereunder shall
vest in three (3) installments in accordance with the following schedule: (a)
twenty-five percent (25%) shall vest on the first anniversary of the Grant Date,
(b) twenty-five percent (25%) shall vest on the second anniversary of the Grant
Date, and (c) the remaining fifty percent (50%) shall vest on the third
anniversary of the Grant Date (each such date, an “RSU Vesting Date”), in each
case, subject to the Grantee’s continued employment through the applicable RSU
Vesting Date. Vesting of the Restricted Stock Units is additionally subject to
the requirement that, at each RSU Vesting Date, the Company has a Tier 1
Leverage Ratio that is at least five percent (5%), consistent with the
definition of a “well-capitalized” institution. The Tier 1 Leverage Ratio will
be calculated in accordance with the requirements of the Federal Reserve, as
described in FR Y-9C on Schedule HC-R, line 44 (or the replacement thereof). If
the Company is not “well-capitalized” at an RSU Vesting Date, all RSUs that are
then scheduled to vest are forfeited.


(b)Change in Control. In the event of a Change in Control, any unforfeited
Restricted Stock Units will be governed by the provisions of Section 9 of the
Plan, which describes the conditions for accelerated vesting





--------------------------------------------------------------------------------





of the Restricted Stock Units. Vesting of the Restricted Stock Units in these
circumstances will occur only if the Company had remained well-capitalized (as
defined above) at the close of the last full quarter preceding the Change in
Control.


(a)    Termination due to Retirement. If Grantee’s employment with the Company
is terminated due to Retirement prior to an applicable RSU Vesting Date, then
the Restricted Stock Units shall vest on a pro-rata basis on the Grantee’s
termination of employment. The pro rata calculation will be determined by
multiplying (x) the number of unvested Restricted Stock Units, by (y) a
fraction, with the numerator equal to the number of full months from the Grant
Date through the date of the Grantee’s termination of employment, and
denominator equal to 36 months. Such vested Restricted Stock Units to be settled
in accordance with Section 4. For purposes of this Agreement, Retirement shall
mean the Grantee’s separation from service at or after attainment of both age 60
and 10 years of completed service with the Company or its affiliates.


(b)    Termination for Death or Disability. Any unforfeited Restricted Stock
Units shall vest immediately and fully upon the Grantee’s termination of
employment due to death or Disability and be settled in accordance with Section
4. Vesting of the Restricted Stock Units in these circumstances will occur only
if the Company had remained well-capitalized (as defined above) at the close of
the last full quarter preceding the event of death or Disability.


(c)Termination for other reason than for Retirement, Death or Disability. If the
Grantee’s employment is voluntarily or involuntarily terminated (other than due
to Retirement, death or Disability) prior to the vesting of any Restricted Stock
Units, any such unvested Restricted Stock Unit shall be forfeited.
(d)Account. The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company. All amounts
credited to this account shall continue for all purposes to be part of the
general assets of the Company.


Section 2.Grant of Performance Share Units. The Company hereby grants to the
Grantee, as of the Grant Date, an award of Performance Share Units (the
“Performance Share Units”) on the terms and conditions set forth in this
Agreement and the Plan. Each Performance Share Unit is granted under Sections
6(e), 6(i) and 7 of the Plan and represents the right to receive one share of
Common Stock upon the attainment of performance goals established by the
Committee and described in Exhibit A, and subject to the conditions set forth
herein.


(a)Vesting. The Performance Share Units granted by the Company hereunder shall
vest one year following the end of the full Performance Period (as defined in
Exhibit A) (the “PSU Vesting Date”), subject to and contingent upon (i) the
Grantee’s continued employment through the PSU Vesting Date, and (ii) the
Committee’s certification of the performance level attained for the Performance
Period.


(b)Change in Control. In the event of a Change in Control, the provisions of
Section 9 of the Plan will apply to the Performance Share Units regarding
acceleration of vesting, except that, if a Change in Control occurs prior to the
end of the Performance Period any PSUs awarded will fully vest and be paid out
at target performance levels. If such event occurs between the end of the
Performance Period and the Vesting Date, any PSU awards will be paid at the
actual performance levels certified by the Committee. Payment will be made as
soon as practicable following each such event. Awards may not fully vest in the
event of a Change in Control if, in connection with the transactions resulting
in the Change in Control, the Company agrees to the assumption of the PSUs or
the substitution for the PSUs (or as otherwise described in the Plan).


(c)Termination due to Retirement. If Grantee’s employment with the Company is
terminated due to Retirement prior to the applicable PSU Vesting Date, the
Grantee’s Performance Share Units shall vest on a





--------------------------------------------------------------------------------





pro-rata basis subject to the actual performance levels certified by the
Committee for the Performance Period and shall be settled at the same time as
Performance Share Units are settled for grantees generally. The pro rata
calculation will be determined by multiplying (x) the number of unvested
Performance Share Units, by (y) a fraction, with the numerator equal to the
number of full months from the Grant Date through the date of the Grantee’s
termination of employment, and denominator equal to 33 months. For purposes of
this Agreement, Retirement shall mean the Grantee’s separation from service at
or after attainment of both age 60 and 10 years of completed service with the
Company or its affiliates.


(d)Termination for Death or Disability. In the event of Grantee’s termination of
employment due to death or Disability:


i.
if such event occurs before the end of the applicable Performance Period the
Grantee’s Performance Share Units will fully vest and be paid out at the target
performance level; or



i.
if such event occurs at or after the end of the applicable Performance Period,
the Performance Share Units will be deemed to be earned at the actual
performance levels certified by the Committee and such earned Units will be
fully vested immediately upon termination (or, if later, upon the certification
by the Committee which must occur within the applicable short-term deferral
period under Section 409A of the Internal Revenue Code) and will be settled in
accordance with Section 4 below.

 
(e)Termination other than for Retirement, Death and Disability. If the Grantee’s
employment is voluntarily or involuntarily terminated (other than due to
Retirement, death or Disability) prior to the vesting of a Performance Share
Unit, any such unvested Performance Share Unit shall be forfeited.


(f)Account. The Performance Share Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company. All amounts
credited to this account shall continue for all purposes to be part of the
general assets of the Company.


Section 3.
Transfer Restrictions. Until such time as the Units vest and the shares of
Common Stock

underlying the vested Units have been issued, the Grantee may not assign or
otherwise transfer the Units or the rights relating thereto except as provided
in the Plan. Any attempt to sell, pledge, assign or otherwise transfer the Units
or the rights relating thereto shall be wholly ineffective and, if any such
attempt is made, the Units or the rights relating thereto will be forfeited by
the Grantee and all of the Grantee's rights to such units or related shares of
Common Stock shall immediately terminate without any payment or consideration by
the Company. Once the Units vest and the shares of Common Stock underlying the
Units have been issued, the Grantee may not be able to sell immediately the
shares of Common Stock depending on securities laws and under applicable insider
trading policies of the Company.  Any inability to sell or transfer the shares
of Common Stock underlying the Units will not relieve the Grantee of the
obligation to pay any required withholding taxes at the time of vesting (see
discussion below under “Tax Withholding”).


Section 4.Settlement of Vested Units.


(a)Within thirty (30) calendar days following the vesting of any Unit, the
Company shall distribute to the Grantee the number of shares of Common Stock
(either in book-entry form or in any other commercially reasonable manner
implemented by the Company) equal to the number of vested Units.







--------------------------------------------------------------------------------







(b)All distributions in shares of Common Stock shall be in the form of whole
shares of Common Stock, and any fractional share shall be distributed in cash in
an amount equal to the value of such fractional share determined based on the
Fair Market Value of a share of Common Stock on the applicable vesting date.


(c)This Agreement is subject to compliance with applicable laws, statutes,
rules, regulations and policies of, and any agreements with, any regulatory
authority, body or agency having jurisdiction over the Company or any of its
subsidiaries, including, but not limited to, compliance with any notice,
non-objection or approvals requirements set forth in any of the foregoing.


Section 5.Tax Withholding. The Grantee shall be required to pay to the Company,
and the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the minimum amount required to be withheld for
federal, state and local taxes, domestic or foreign, including payroll taxes, in
respect of the Units and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Company shall determine the amount of such withholding. The Committee, in
its sole discretion, may require or permit the Grantee to satisfy any such tax
withholding obligation by any one or a combination of the following means:


(a)the Grantee tendering a cash payment or check payable to the Company; and/or


(b)the Company withholding shares of Common Stock from the shares of Common
Stock otherwise issuable to the Grantee as a result of the vesting of the
Restricted Stock Units; provided, however, that shares of Common Stock may be
withheld with a value exceeding the minimum statutory amount of tax required to
be withheld by law only in accordance with a procedure or policy adopted by the
Committee and in effect at the time of vesting.


Section 6.Rights as Stockholder. Except as otherwise provided in the Agreement,
the Grantee shall not have any of the rights or privileges of a stockholder with
respect to the shares of Common Stock underlying the Units, including but not
limited to rights to vote the shares of Common Stock or to receive dividends on
the shares of Common Stock, unless and until the Units vest and certificates or
other evidence of ownership representing such shares of Common Stock (which may
be in book-entry form) have been issued and recorded on the records of the
Company, and delivered to the Grantee. After such issuance, recordation and
delivery, Grantee will have the rights of a stockholder of the Company with
respect to such shares of Common Stock, subject to any restrictions on the
shares of Common Stock and the terms and conditions of the Stockholder’s
Agreement.


Section 7.No Right to Continued Service. Neither the Plan nor this Agreement
shall confer upon the Grantee any right to continue as an employee of the
Company. Further, nothing in the Plan or this Agreement shall be construed to
limit the right of the Company to terminate Grantee’s employment at any time,
with or without cause.


Section 8.Adjustments. The number of Units subject to this Award and related
terms will be subject to adjustment in accordance with Section 11(c) of the Plan
under a variety of circumstances, including but not limited to splits or other
corporate events. Any adjustment made by the Committee shall be conclusive,
final and binding. For clarity, no dividend equivalents will be paid or credited
on the Units relating to ordinary dividends paid by the Company.


Section 9.Restrictive Covenants. The Grantee acknowledges and agrees that the
services provided by the Grantee to the Company and its Affiliates including,
but not limited to, Flagstar Bank, FSB (the “Bank”),





--------------------------------------------------------------------------------





are of a special, unique and extraordinary nature, and that the restrictions
contained in this Section are necessary to prevent the use and disclosure of
Confidential Information and to protect other legitimate business interests of
the Company and its Affiliates. The Grantee acknowledges that all of the
restrictions in this Section are reasonable in all respects, including duration,
territory and scope of activity. In the event a court of competent jurisdiction
determines as a matter of law that any of the terms of this Section are
unreasonable or overbroad, the Company and the Grantee expressly allow such
court to reform this Agreement to the extent necessary to make it reasonable as
a matter of law and to enforce it as so reformed. The Grantee agrees that the
restrictions contained in this Section shall be construed as separate agreements
independent of any other provision of this Agreement or any other agreement
between the Grantee and the Company or its Affiliates.


(a)Confidentiality. In the course of the Grantee’s performing Grantee’s duties
for the Company and its Affiliates, the Company expects to provide Grantee with
various proprietary, confidential and trade secret information of the Company
and its Affiliates. Such proprietary, confidential and trade secret information
may include, but not be limited to, any database of customer accounts; any
customer, supplier and distributor list; customer profiles; information
regarding sales and marketing activities and strategies; trade secrets; data
regarding technology, products and services; information regarding pricing,
pricing techniques and procurement; financial data and forecasts regarding the
Company and customers, suppliers and distributors of the Company; software
programs and intellectual property (collectively, “Confidential Information”).
All Confidential Information shall be and remain the sole property of the
Company and its assigns, and the Company shall be and remain the sole owner of
all patents, copyrights, trademarks, names and other rights in connection
therewith and without regard to whether the Company is at any particular time
developing or marketing the same. The Grantee acknowledges that the Confidential
Information is a valuable, special and unique asset of the Company and its
Affiliates and that Grantee’s access to and knowledge of the Confidential
Information is essential to the performance of Grantee’s duties as an employee
of the Company and its Affiliates. In light of the competitive nature of the
business in which the Company and its Affiliates are engaged, the Grantee agrees
that Grantee will, both during Grantee’s employment or service with the Company
and its Affiliates and thereafter, maintain the strict confidentiality of all
Confidential Information known or obtained by him or to which Grantee has access
in connection with Grantee’s employment by or service with the Company and that
Grantee will not, without prior written consent of the Board, for and on behalf
of the Company, (i) disclose any Confidential Information to any person or
entity (other than in proper performance of Grantee’s duties hereunder) or (ii)
make any use of any Confidential Information for Grantee’s own purposes or for
the direct or indirect benefit of any person or entity other than the Company or
its Affiliates. Confidential Information shall not be deemed to include
information that (w) becomes generally available to the public through no fault
of Grantee, (x) is previously known by the Grantee prior to Grantee’s receipt of
such information from the Company, (y) becomes available to Grantee on a
non-confidential basis from a source which, to Grantee’s knowledge, is not
prohibited from disclosing such information by legal, contractual or fiduciary
obligation to the Company or (z) is required to be disclosed in order to comply
with any applicable law or court order. Immediately upon termination of the
Grantee’s employment or at any other time upon the Company’s request, the
Grantee will return to the Company all memoranda, notes and data, computer
software and hardware, records or other documents compiled by Grantee or made
available to the Grantee during the Grantee’s employment with the Company
concerning the Business of the Company, including without limitation, all files,
records, documents, lists, equipment, supplies, promotional materials, keys,
phone or credit cards and similar items and all copies thereof or extracts
therefrom. Notwithstanding the foregoing, in certain limited circumstances
described in the Company’s Confidentiality Guidelines, Grantee may disclose
Confidential Information that consists of materials that would otherwise be
subject to trade secret protection.


(b)No Competition. For a period of one (1) year following the Grantee’s
voluntary termination of employment with the Company or its Affiliates, but only
if the Grantee has vested in some portion of the Units, the Grantee agrees that
the Grantee shall not, on behalf of the Grantee or for others, directly or
indirectly





--------------------------------------------------------------------------------





(whether as employee, consultant, investor, partner, sole proprietor or
otherwise), be employed by, have an ownership interest in, or perform any
services for a financial institution engaged in the same lines of business as
the Company or its Affiliates (“Business of the Company”) in any state of the
United States where the Company is doing business. The parties agree that this
provision shall not prohibit the ownership by the Grantee, solely as an
investment, of securities of a person engaged in the Business of the Company if
(i) the Grantee is not an “affiliate” (as such term is defined in Rule 12b-2 of
the regulations promulgated under the Exchange Act) of the issuer of such
securities, (ii) such securities are publicly traded on a national securities
exchange and (iii) the Grantee does not, directly or indirectly, beneficially
own more than two percent (2%) of the class of which such securities are a part.


(c)No Solicitation of Employees. The Grantee agrees that, both during the
Grantee’s employment with the Company and for a period of one (1) year following
termination of the Grantee’s employment with the Company or its Affiliates for
any reason, the Grantee will not, directly or indirectly, on behalf of the
Grantee or any other person or entity, hire, engage or solicit to hire for
employment or consulting or other provision of services, any person who is
actively employed (or in the six (6) months preceding the Grantee’s termination
of employment with the Company was actively employed) by the Company or its
Affiliates, except for rehire by the Company or its Affiliates. This includes,
but is not limited to, inducing or attempting to induce, or influence or
attempting to influence, any person employed by the Company to terminate his or
her employment with the Company.


(d)No Solicitation of Customers. The Grantee agrees that, both during the
Grantee’s employment with the Company and for a period of one (1) year following
termination of the Grantee’s employment with the Company and its Affiliates for
any reason, the Grantee will not directly, on behalf of any competitor of the
Company or its Affiliates in the Business of the Company, solicit the business
of any entity within the United States who is known by the Grantee to be a
customer of the Company or its Affiliates.


(e)Survival. The obligations and provisions contained in this Section shall
survive the Grantee’s separation from service and this Agreement and shall be
fully enforceable thereafter.


Section 10.Company Policies; Forfeiture.


(a)The Grantee agrees that the grant of Restricted Stock Units and Performance
Share Units and the shares of Common Stock issued upon vesting of the Units will
be subject to any applicable clawback or recoupment policies, insider trading
policies, policies related to confidential information and assignment of
intellectual property, stock ownership guidelines and other policies that may be
implemented or updated by the Company, from time to time.


(b)Notwithstanding anything to the contrary in this Agreement or the Plan, the
Grantee agrees that if either (i) Grantee is terminated by the Company with
Cause or (ii), during the Grantee’s employment or other service with the Company
or an Affiliate and thereafter, Grantee violates any of the restrictive
covenants under Section 9 above, irrespective of whether the restrictive
covenant is enforceable under applicable law, then immediately upon demand by
the Company made within 90 days of the Company’s receipt of actual notice of the
violation, any unvested Units shall be cancelled and the Grantee shall return to
the Company all shares of Common Stock delivered in settlement of the Units, or
the cash value received by the Grantee upon the sale of such shares, to the
extent the foregoing were realized or received in the twenty-four months prior
to Grantee’s termination.


Section 11.Notices. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by





--------------------------------------------------------------------------------





registered or certified mail, with postage and fees prepaid or upon deposit with
a reputable overnight courier. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address most recently
provided by the Grantee to the Company.


Section 12.Incorporation of Plan Terms. The provisions of the Plan are
incorporated by reference into these terms and conditions. To the extent any
provision of this Agreement conflicts with the Plan, the terms of the Plan shall
govern. The Grantee acknowledges receipt of a copy of the Plan and represents
that the Grantee has reviewed the Plan and is familiar with the terms and
provisions thereof. The Grantee hereby accepts this Agreement and the terms of
the Plan.


Section 13.Successors and Assigns. This Agreement is personal to the Grantee and
shall not be assignable by the Grantee other than by will or the laws of descent
and distribution, without the written consent of the Company. This Agreement
shall inure to the benefit of and be enforceable by the Grantee’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors. It shall not be assignable by the Company
except in connection with the sale or other disposition of all or substantially
all the assets or business of the Company.


Section 14.No Impact on Other Benefits. The value of the Grantee's Units is not
part of the Grantee’s compensation for purposes of calculating any severance,
retirement, welfare, insurance or similar employee benefit.


Section 15.Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Units in this Agreement does not create any contractual right
or other right to receive any Units or other awards or grants in the future.
Future awards, if any, will be at the sole discretion of the Committee. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee's employment
with the Company or its Affiliates.


Section 16.Amendment. The Committee shall have authority, subject to the express
provisions of the Plan, to interpret this Agreement and the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, to modify the
terms and provisions of this Agreement, and to make all other determinations in
the judgment of the Committee necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in this Agreement in the manner and
to the extent it shall deem necessary or desirable to carry it into effect. All
action by the Committee under the provisions of this Section shall be final,
conclusive and binding for all purposes. Any amendment to this Agreement shall
be in writing signed by the Company and, if the amendment materially impairs the
rights of the Grantee, by the Grantee.


Section 17.Code Section 409A. This Agreement and the award of Units hereunder
are intended to comply with the requirements of Code Section 409A, and shall at
all times be interpreted, operated and administered in accordance with such
intent. If payment of any amount subject to Code Section 409A is triggered by a
separation from service that occurs while the Grantee is a “specified employee”
(as defined by Code Section 409A) with, and if such amount is scheduled to be
paid within six (6) months after such separation from service, the amount shall
accrue without interest and shall be paid the first business day after the end
of such six-month period, or, if earlier, within 15 days after the appointment
of the personal representative or executor of the Grantee’s estate following the
Grantee’s death.  “Termination of employment,” “resignation,” “retirement” or
words of similar import, as used in this Agreement shall mean, with respect to
any payments subject to Code Section 409A, the Grantee’s “separation from
service” as defined by Code Section 409A.  Notwithstanding anything in the Plan
or this Agreement to the contrary, the Grantee shall be solely responsible





--------------------------------------------------------------------------------





for the tax consequences of the Units, and in no event shall the Company have
any responsibility or liability if an award under the Plan is subject to and/or
fails to comply with the requirements of Code Section 409A.


Section 18.Code Section 280G. If a Change in Control occurs and payments are
made under this Agreement, and the aggregate of the RSUs and PSUs awarded to
Grantee that vest under this Agreement, and all payments under any other
agreement, plan, program or policy of the Company in connection with such Change
in Control (“Total Payments”) will be subject to an excise tax under the
provisions of Code Section 4999 (“Excise Tax”), the Total Payments shall be
reduced so that the maximum amount of the Total Payments (after reduction) will
be one dollar ($1.00) less than the amount that would cause the Total Payments
to be subject to the Excise Tax; provided, however, that the Total Payments
shall only be reduced to the extent the after-tax value of amounts received by
Grantee after application of the above reduction would exceed the after-tax
value of the Total Payments received by Grantee without application of such
reduction. In making any determination as to whether the Total Payments would be
subject to an Excise Tax, consideration shall be given to whether any portion of
the Total Payments could reasonably be considered, based on the relevant facts
and circumstances, to be reasonable compensation for services rendered (whether
before or after the consummation of the applicable Change in Control).


Section 19.Entire Agreement. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement supersedes any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.


Section 20.Severability. If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.


Section 21.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof. The jurisdiction and venue for any disputes
arising under, or any action brought to enforce the terms of, this Agreement
shall be resolved exclusively in the courts of the State of Michigan, including
the Federal Courts located therein (should Federal jurisdiction exist).


Section 22.Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.


Section 23.Acceptance. As a condition of receiving this Award, the Grantee
agrees that the Committee, and to the extent that authority is afforded to the
Board, the Board, shall have full and final authority to construe and interpret
the Plan and this Agreement, and to make all other decisions and determinations
as may be required under the Plan or this Agreement as they may deem necessary
or advisable for administration of the Plan or this Agreement, and that all such
interpretations, decisions and determinations shall be final and binding on the
Grantee, the Company and all other interested persons. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Grantee or the
Company to the Committee for review. The resolution of such dispute by the
Committee shall be final and binding on the Grantee and the Company.







--------------------------------------------------------------------------------





This Agreement is executed by the Company and the Grantee as of the date and
year first written above.
GRANTEE
FLAGSTAR BANCORP, INC.
______________________________________
By:
Christine M. Reid
 
Its:
Corporate Secretary
 
 
 







ACKNOWLEDGEMENT OF INSIDER TRADING LAWS AND POLICY
NOTE: OUR INSIDER TRADING POLICY ADDRESSES VERY SERIOUS MATTERS. IF YOU HAVE ANY
QUESTION OR DOUBT ABOUT THE APPLICABILITY OR INTERPRETATION OF THIS POLICY,
PLEASE SEEK CLARIFICATION FROM OUR GENERAL COUNSEL.


The undersigned acknowledges that he/she has reviewed the Company’s Insider
Trading Policy (the “Policy”), and will review any amendments to the Policy. The
current Policy and any amendments will be maintained and available on the My
Flagstar intranet. The undersigned agrees to comply with the restrictions and
procedures contained in the Policy, as it may be amended from time to time.




_________________________________________
 
Signature
 
_________________________________________
 
Name
 
_________________________________________
 
Date
 




























--------------------------------------------------------------------------------









EXHIBIT A
Vesting of the Performance Share Units (“PSUs”) on the Vesting Date is
contingent upon the Board’s certification of achievement of the Performance Goal
described below:
PSU Performance Goals and Award Opportunity. The initial number of PSUs that a
Participant may earn will be determined based upon the level of attainment of
the performance goal, which is the amount of the Company’s earnings per share of
Common Stock (“EPS”) for the performance period beginning on April 1, 2017 and
ending on December 31, 2018 (“Performance Period”). The Committee will establish
and approve levels of performance for EPS indicating threshold performance,
target performance and maximum performance and the percentage of a Participant’s
target award that will be earned at each level. EPS performance will be
calculated for each quarter utilizing “Adjusted Net Income” divided by “number
of weighted-average diluted shares,” and each quarter’s result will be
independently measured and then aggregated at the end of the Performance Period
for a total EPS result for the Performance Period. Adjusted Net Income is
defined as the U.S. GAAP net income for the quarter then ended, excluding any
liability recorded in that quarter (other than any adjustments made to ALLL and
R&W reserves) in excess of $2 million, which liability arises from events and
activities in periods prior to January 1, 2013, and any impact on the deferred
tax assets caused by the enactment of federal or state statutory tax changes.
The Board will certify the achievement of the performance goals and the number
of PSUs earned following the end of the Performance Period. If the Company
attains its target goal for EPS performance, a Participant will earn one hundred
percent (100%) of his or her target PSU opportunity. The maximum amount of PSUs
that may be earned based upon the attainment of threshold EPS performance is
fifty percent (50%) of a Participant’s target PSU award. The maximum amount of
PSUs that may be earned based upon the attainment of maximum EPS performance is
one hundred fifty percent (150%) of a Participant’s target award. If threshold
EPS performance of eighty percent (80%) is not achieved, no PSUs will be earned.
Levels of performance between threshold, target and maximum performance will be
paid using the scale shown below for purposes of determining the number of PSUs
that a Participant may earn for the Performance Period. PSUs earned will be
calculated in steps, in that EPS performance must achieve the next level
performance goal for the number of PSUs to increase, and such awards will be
made at the numbers stated in the scale.
PERFORMANCE - Vesting Determination of PSUs (55% of overall LTIP award)
Earnings per Share
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Goal
 
 
 
 
 
7-Quarter Aggregated
Actual Aggregated EPS
 
$3.86
$4.35
$4.83
$5.31
$5.80
$6.28
$6.76
 
Earnings per Share
% of EPS Goal Achieved *
< 80%
80%
90%
100%
110%
120%
130%
140%
CAP
(Q2 2017 - Q4 2018)
Portion of Award to Vest
  0%
50% of Award Vests
Additional 25% Vests
Additional 25% Vests
Additional 12.5% Vests
Additional 12.5% Vests
Additional 12.5% Vests
Additional 12.5% Vests
 
 
 
 
 
 
 
 
 
 
 
 
 
Aggregate Vesting
 
50%
75%
100%
112.5%
125%
137.5%
150%
 



*Each % of EPS Goal Achieved as shown serves as a threshold, with no
interpolation of awards between points. Each threshold must achieved in order to
vest the additional portion of the award. Each indicated Aggregated EPS Award
target is considered a separate award. The percentage of each award is based
upon the single number (in dollars) communicated to the individual employee.





